





Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made on this 4 day of December
2009, by and between IGI Laboratories, Inc., having an address at 105 Lincoln
Avenue, Buena, New Jersey 08310 (the “Company”) and Charles Moore, having an
address at 25 Hickory Place, Apt J16, Chatham, NJ (the “Executive”). The Company
and the Executive are collectively referred to hereinafter as the “Parties”.




R E C I T A L S:




WHEREAS, the Company desires to employ the Executive on the terms and subject to
the conditions set forth herein, and Executive is willing to accept such
employment on such terms and conditions; and




WHEREAS, by virtue of such employment, Executive will have access to Proprietary
Information of the Company and its subsidiaries (the “IGI Companies”); and




WHEREAS, Executive acknowledges and agrees that the Company (on behalf of itself
and the IGI Companies) has a reasonable, necessary and legitimate business
interest in protecting its own and the IGI Companies’ Proprietary Information,
client accounts, relationships with prospective clients, Goodwill and ongoing
business, and that the terms and conditions set forth below are reasonable and,
necessary in order to protect these legitimate business interests.




NOW THEREFORE, in consideration of the representations, warranties, covenants,
and agreements contained herein, and for other good and valuable consideration,
the receipt and adequacy of which are conclusively acknowledged, the Parties,
intending to become legally bound, agree as follows:




A G R E E M E N T :




1.

DEFINITIONS




1.1.

Specific Definitions. Capitalized terms not defined elsewhere herein shall have
the following meanings ascribed to them:




“Change in Control” shall mean the occurrence of any of the following events:




(a)

any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other (i) than an
individual or entity holding securities of the Company as of the date hereof
which represent 3% or more of the outstanding voting power of the all securities
on matters to be generally voted upon by the Company’s stockholders, (ii) Jane
Hager, Edward Hager, Steve Morris, Frank Gerardi or any of their respective
affiliates, any entity of which any of the foregoing are trustees,











or trusts established for their benefit, (iii) the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, (iv)
Signet Healthcare Partners, its affiliates or any of its affiliated funds, or
(v) any corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportion as their ownership of stock of the
Company) is or becomes the owner, directly or indirectly, of outstanding
securities of the Company representing 60% or more of the combined voting power
of the Company’s then outstanding securities;




(b)

the consummation of a merger or consolidation of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 40% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (ii) a merger or
consolidation effected to implement a re-capitalization of the Company (or
similar transaction) or a reincorporation of the Company into another
jurisdiction; or




(c)

a sale of all or substantially all of the assets of the Company;




“Goodwill” means the expectation of continued patronage from client accounts and
new patronage from prospective clients.




“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
limited liability company, or a governmental entity (or any department, agency,
or political subdivision thereof).




“IGI Business” means the businesses provided by any of the IGI Companies.




“IGI Companies” or “IGI Company” means the Company, its subsidiaries (including
the Company), and any entity under the control (as defined in Rule 12b-2 of the
regulations promulgated under the Securities Exchange Act of 1934, as amended,
without regard to whether any party is a “registrant” under such Act) of IGI,
and any of their successors or assigns.




2.

POSITION, RESPONSIBILITIES AND TERM




2.1.

Executive’s Position. On the terms and subject to the conditions set forth in
this Agreement, the Company shall employ Executive to serve as an officer of the
Company and as Executive Vice President of Technical Operations of the Company.
The Executive shall report directly to the President and CEO of the Company.
Executive shall perform such services in the Company’s offices in Buena, New
Jersey or such other location or locations as the Executive and the President
and CEO shall agree; provided, however, that Executive will be required to
travel from time to time for business purposes.




2.2.

Executive’s Responsibilities. The Executive shall perform all duties customarily
attendant to the position and shall perform such services and duties
commensurate with such position as may from time to time be reasonably
prescribed by the President and CEO or the Board of Directors of the Company
(the “Board”).





-2-










2.3

No Conflicts of Interest. Executive further agrees that throughout the period of
his employment hereunder, he will not perform any activities or services, or
accept such other employment which would be inconsistent with this Agreement,
the employment relationship between the Parties, or would interfere with or
present a conflict of interest concerning Executive’s employment with the
Company; provided, that Executive shall be permitted to serve on the boards of
directors of such other companies as the Board shall approve, and that Executive
may make personal investments and may act as a director and engage in other
activities for any charitable, educational, or other nonprofit institution, as
long as such investments and activities do not materially interfere with the
performance of Executive’s duties hereunder. Executive agrees to adhere to and
comply with any and all business practices and requirements of ethical conduct
set forth in writing from time to time by the Company in its employee manual or
similar publication.




2.4.

Term. This Agreement shall become effective on January 4, 2010 (the “Effective
Date”) and will govern Executive’s employment by the Company until that
employment ceases (such period of Executive’s employment is herein referred to
as the “Term”).




3.

ACCEPTANCE




Executive hereby accepts such employment and agrees that throughout the Term,
Executive will devote his full business time, attention, knowledge and skills
faithfully, diligently and to the best of his ability, in the furtherance of the
business of the IGI Companies.




4.

COMPENSATION




4.1.

Base Salary. The Executive shall receive an initial annual salary of Two Hundred
and Fifty Thousand ($250,000) Dollars (the “Base Salary”) paid in accordance
with the Company’s payroll practices, as in effect from time to time. The Base
Salary shall be reviewed on an annual basis by the Company and may be adjusted
from time to time by the Company.




4.2.

Benefits. In addition to such compensation, Executive shall be entitled to the
benefits which are afforded generally, from time to time to similarly situated
executive employees of the IGI Companies. Notwithstanding the foregoing, nothing
contained in this Agreement shall require the IGI Companies to establish,
maintain or continue any of the group benefits plans already in existence or
hereafter adopted for the employees of the IGI Companies, or restrict the right
of the IGI Companies to amend, modify or terminate such group benefit plans in a
manner which does not discriminate against Executive as compared to other
executive employees of IGI Companies.




4.3.

Paid Time Off. Executive shall be entitled to 20 business days of paid time off
(consisting of vacation and personal days) and sick days and holidays as are
provided in general to similarly situated employees of the IGI Companies, in
accordance with usual practices and procedures. Without limiting the foregoing,
unless otherwise required by law, Executive shall not be entitled to any
additional compensation for any unused paid time off. Paid time off shall stop
accruing once Executive has accumulated and not used the number of days to which
he is entitled to in a year.





-3-










4.4.

Annual Performance Bonus. The Executive shall be eligible to receive an annual
performance bonus (the “Annual Bonus”) for each calendar year during the Term
(each a “Fiscal Year”), which may be payable, in the discretion of the Board or
the Compensation Committee of the Board (the “Committee”), in the form of cash,
stock options and/or restricted equity not later than 75 days after the end of
such Fiscal Year; provided, however, that the Executive must be employed by the
Company on December 31 of a Fiscal Year in order to be eligible for an Annual
Bonus under this Section 4.4 for such Fiscal Year.




The Executive’s target Annual Bonus will be 20% of Executive’s Base Salary then
in effect for each subsequent Fiscal Year. The actual amount of the Annual Bonus
with respect to the 2010 calendar year, and any subsequent Fiscal Years, will be
determined by the Board or the Committee, in their discretion, with reference to
the Executive’s and the Employer’s fulfillment of performance goals established
by the Committee with respect to the applicable Fiscal Year. The Committee along
with the President and CEO shall establish such performance goals within one (1)
month of the Effective Date of this Agreement with respect to the remainder of
the 2010 calendar year (the “2010 Performance Goals”).




Grant of Equity Awards.




(a)

Equity Awards. As soon as practicable following the Effective Date of this
agreement and subject to the approval of the Board, Executive will receive a
grant of: (i) 379,000 shares of restricted stock, as memorialized in (and
subject to the terms of) a restricted stock award agreement, attached hereto as
Exhibit A (the “Restricted Stock Agreement”)




(b)

Vesting. Except as otherwise set forth in Section 8 hereof, the shares subject
to the Equity Award Agreements shall become fully vested over a period of three
years as follows: (i) one-third of the shares subject to the Equity Award
Agreements shall vest on first anniversary of the Effective Date (ii) one-third
of the shares subject to the Equity Award Agreements shall vest on second
anniversary of the Effective Date and (iii) one-third of the shares subject to
the Equity Award Agreements shall vest on the third anniversary of the Effective
Date.




(c)

Accelerated Vesting. Immediately prior to a Change in Control (as defined in
Section 1.1 above), any shares that then remain unvested will become vested,
provided the Executive remains in continuous service with the Company through
the consummation of that Change in Control.




5.

EXPENSES




The Company shall reimburse Executive, in accordance with Company policy, for
all expenses reasonably and properly incurred by Executive in connection with
the performance of Executive’s duties hereunder and the conduct of the business
of the Company, upon the submission to the Company (or its designee) of
appropriate vouchers therefor.





-4-










6.

CONFIDENTIAL INFORMATION AND PROPERTY




6.1.

Confidentiality. The Executive recognizes and acknowledges that the Proprietary
Information (as defined below) is a valuable, special and unique asset of the
business of the Company and its affiliates. As a result, both during the Term
and thereafter, the Executive will not, without the prior written consent of the
Company, for any reason divulge to any third-party or use for his own benefit,
or for any purpose other than the exclusive benefit of the Company and its
affiliates, any Proprietary Information. Notwithstanding the foregoing, if the
Executive is compelled to disclose Proprietary Information by court order or
other legal or regulatory process, to the extent permitted by applicable law, he
shall promptly so notify the Company so that it may seek a protective order or
other assurance that confidential treatment of such Proprietary Information
shall be afforded, and the Executive shall reasonably cooperate with the Company
and its affiliates in connection therewith. If the Executive is so obligated by
court order or other legal process to disclose Proprietary Information it will
disclose only the minimum amount of such Proprietary Information as is necessary
for the Executive to comply with such court order or other legal process.




6.2.

Property of the Company.




(a)

Proprietary Information. All right, title and interest in and to Proprietary
Information will be and remain the sole and exclusive property of the Company
and its affiliates. The Executive will not remove from the Company’s or its
affiliates’ offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company or its affiliates unless necessary or appropriate in the performance
of his duties to the Company and its affiliates. If the Executive removes such
materials or property in the performance of his duties, he will return such
materials or property promptly after the removal has served its purpose. The
Executive will not make, retain, remove and/or distribute any copies of any such
materials or property, or divulge to any third person the nature of and/or
contents of such materials or property, except to the extent necessary to
satisfy contractual obligations of the Company or its affiliates or to perform
his duties on behalf of the Company and its affiliates. Upon termination of the
Executive’s employment with the Company, he will leave with the Company and its
affiliates or promptly return to the Company and its affiliates all originals
and copies of such materials or property then in his possession.




(b)

Intellectual Property. The Executive agrees that all the Intellectual Property
(as defined below) will be considered “works made for hire” as that term is
defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that all
right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company and its affiliates. To the extent that any of
the Intellectual Property may not by law be considered a work made for hire, or
to the extent that, notwithstanding the foregoing, the Executive retains any
interest in the Intellectual Property, the Executive hereby irrevocably assigns
and transfers to the Company and its affiliates any and all right, title, or
interest that the Executive may now or in the future have in the Intellectual
Property under patent, copyright, trade secret, trademark or other law, in
perpetuity or for the longest period otherwise permitted by law, without the
necessity of further





-5-










consideration. The Company and its affiliates will be entitled to obtain and
hold in its own name all copyrights, patents, trade secrets, trademarks and
other similar registrations with respect to such Intellectual Property. The
Executive further agrees to execute any and all documents and provide any
further cooperation or assistance reasonably required by the Company, at the
Company’s expense, to perfect, maintain or otherwise protect its rights in the
Intellectual Property. If the Company or its affiliates, as applicable, are
unable after reasonable efforts to secure the Executive’s signature, cooperation
or assistance in accordance with the preceding sentence, whether because of the
Executive’s incapacity or any other reason whatsoever, the Executive hereby
designates and appoints the Company, the appropriate affiliate, or their
respective designee as the Executive’s agent and attorney-in-fact, to act on his
behalf, to execute and file documents and to do all other lawfully permitted
acts necessary or desirable to perfect, maintain or otherwise protect the
Company’s or its affiliates’ rights in the Intellectual Property. The Executive
acknowledges and agrees that such appointment is coupled with an interest and is
therefore irrevocable.




For purposes of this Agreement, “Intellectual Property” means (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or (i)
similar intangible personal property which have been or are developed or created
in whole or in part by the Executive (1) at any time and at any place while the
Executive is employed by Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the business of the
Company or its affiliates, or (2) as a result of tasks assigned to the Executive
by the Company or its affiliates.




For purposes of this Agreement, “Proprietary Information” means any and all
proprietary information developed or acquired by the Company or any of its
subsidiaries or affiliates that has not been specifically authorized to be
disclosed. Such Proprietary Information shall include, but shall not be limited
to, the following items and information relating to the following items: (a) all
intellectual property and confidential or proprietary knowledge, information or
rights of the Company (including, without limitation, the Intellectual Property,
trade secrets, books and records, know-how, inventions, discoveries, processes
and systems, as well as any data and records pertaining thereto), (b) computer
codes and instructions, processing systems and techniques, inputs and outputs
(regardless of the media on which stored or located) and hardware and software
configurations, designs, architecture and interfaces, (c) business research,
studies, procedures and costs, (d) financial data, (e) distribution methods, (f)
marketing data, methods,





-6-










plans and efforts, (g) the identities of actual and prospective customers and
suppliers, (h) the terms of contracts and agreements with, the needs and
requirements of, and the Company’s or its affiliates’ course of dealing with,
actual or prospective customers and suppliers, (i) personnel information, (j)
customer and vendor credit information, and (k) information received from third
parties subject to obligations of non-disclosure or non-use. Failure by the
Company or its affiliates to mark any of the Proprietary Information as
confidential or proprietary shall not affect its status as Proprietary
Information.




7.

NON-SOLICITATiON, NON-COMPETITION AND CONFLICTS OF INTEREST




7.1.

Non-Solicitation.




(a)

Except in the normal course of business on behalf of any IGI Company, Executive
agrees that during the Term he will not, directly or indirectly, (i) solicit,
sell, provide services to, consult for, or accept any request to provide, or
induce the termination, cancellation or non-renewal of, any IGI Business from or
by any person, corporation, firm or other entity which was a client of an IGI
Company or which was contacted by an IGI Company as a prospective client at
anytime, or (b) solicit, offer, negotiate or otherwise seek to acquire any
interest in any prospective acquisition of an IGI Company, which was a
prospective acquisition of an IGI Company at any time.




(b)

Except in the normal course of business on behalf of any IGI Company, Executive
agrees that after the Term he will not, directly or indirectly, (i) solicit,
sell, provide services to, consult for, or accept any request to provide, or
induce the termination, cancellation or non-renewal of, any IGI Business from or
by any person, corporation, firm or other entity which was a client of an IGI
Company or which was contacted by an IGI Company for the purposes of becoming a
client at anytime within twelve months prior to the end of the Term, or (ii)
solicit, offer, negotiate or otherwise seek to acquire any interest in any
entity of business which was contacted by an IGI Company as a prospective
acquisition within twelve (12) months prior to the end of the Term. The
restrictions contained in this Section 7.1(b) shall apply for twelve (12) months
following the end of the Term.




7.2.

No Hiring. Executive further agrees that he will not, directly or indirectly,
solicit the employment, consulting or other services of, or hire, any other
employee of any IGI Company or otherwise induce any of such employees to leave
such IGI Company’s employment or to breach an employment or independent
contractor agreement therewith. The restrictions contained in this Section 7.2
shall apply throughout the Term hereof and thereafter until twenty-four (24)
months following the date on which Executive is no longer employed by any IGI
Company.




7.3.

Miscellaneous. Without limiting the provisions of Section 18, in the event of
any assignment by the Company permitted under such section, the restrictive
periods contained in this Section 7 shall be determined by reference to the
termination of Executive’s employment with any permitted assignee of the
Company.





-7-










8.

TERMINATION




Either party may terminate the Executive’s employment at any time for any
reason, provided that the Executive shall provide thirty (30) days advance
written notice of any such termination. Upon cessation of his employment with
the Company, the Executive will be entitled only to such compensation and
benefits as described in this Section 8.




8.1.

Termination by the Company Without Cause. Company shall have the right to
terminate Executive’s employment hereunder “without cause” by giving Executive
written notice to that effect. Any such termination of employment shall be
effective on the date specified in such notice. In the event of such
termination, the Company shall (i) pay Executive his unpaid Base Salary through
the effective date of termination and any business expenses remaining unpaid on
the effective date of the termination for which Executive is entitled to be
reimbursed under Section 5 of this Agreement; (ii) pay Executive an amount per
month equal to one-twelfth of his then adjusted Base Salary for the period
commencing on the date following the date of termination and ending on the date
which is six (6) months following the effective date of termination; (iii) pay
Executive an amount equal to a pro-rata portion of the Annual Bonus that would
otherwise have been payable to Executive for the Fiscal Year in which the
termination occurs, determined in the same manner and payable at the same time
as such Annual Bonus would otherwise have been payable had Executive’s
employment not terminated, with such pro-ration to be determined based on the
number of months (and any fraction thereof) Executive is employed during the
Fiscal Year in which termination occurs, relative to 12 months; and (iv) cause
to become vested a pro-rata portion of the awards granted to Executive under
Section 4.5, equal to the quotient of (i) the number of full months that have
transpired between the Effective Date and the date of termination, divided by
(ii) 36; provided, however, that without limiting any other remedy available
hereunder, all obligations described in this Section 8.1 shall immediately
terminate upon a judge’s determination that Executive has breached the
provisions of Section 6 or 7 hereof.




For the purpose of this Agreement, “Cause” shall mean (i) commission of a
willful and material act of dishonesty in the course of Executive’s duties
hereunder, (ii) conviction by a court of competent jurisdiction of a crime
constituting a felony or conviction in respect of any act involving fraud,
dishonesty or moral turpitude, (iii) Executive’s performance under the influence
of controlled substances, or continued habitual intoxication, during working
hours, after the Company shall have provided written notice to Executive and
given Executive 30 days within which to commence rehabilitation with respect
thereto, and Executive shall have failed to commence such rehabilitation or
continued to perform under the influence after such rehabilitation, (iv)
frequent or extended, and unjustifiable (not as a result of incapacity or
disability) absenteeism which shall not have been cured within 30 days after the
Company shall have advised Executive in writing of its intention to terminate
Executive’s employment in accordance with the provisions of this Section 8.1, in
the event such condition shall not have been cured, (v) Executive’s personal,
willful and continuing misconduct or refusal to perform duties and
responsibilities described in Section 2 above, or to carry out directives of the
President and CEO and/or the Board, which, if capable of being cured, shall not
have been cured within 60 days after the Company shall have advised Executive in
writing of its intention to terminate Executive’s employment in accordance with
the provision of this Section 8.1 or (vi) material non-compliance with the terms
of this Agreement, including but not limited to any breach of Section 6 or
Section 7 of this Agreement.





-8-










8.2.

Other Terminations. If the Executive’s employment with the Company ceases for
any reason other than as described in Section 8.1 above (including but not
limited to termination (a) by the Company for Cause, (b) as a result of the
Executive’s death, (c) as a result of the Executive’s Disability, or (d) as a
result of resignation by the Executive), then the Company’s obligation to the
Executive will be limited solely to the payment of unpaid Base Salary through
the date of such termination. All compensation and benefits will cease at the
time of such termination and, except as otherwise required by COBRA, the Company
will have no further liability or obligation by reason of such termination. The
foregoing will not be construed to limit the Executive’s right to payment or
reimbursement for claims incurred prior to the date of such termination under
any insurance contract funding an employee benefit plan, policy or arrangement
of the Company in accordance with the terms of such insurance contract.




For the purpose of this Agreement, a “Disability” shall be deemed to have
occurred (i) when Executive has become eligible for disability benefits under
the Company’s long-term group disability policy, if any, or, if no policy is
then in effect, (ii) when such incapacity or disability, as defined below, shall
have existed for either (A) one continuous period of six months or (B) a total
of seven months out of any twelve consecutive months.




8.3.

Miscellaneous Termination Provisions. Executive, upon termination or expiration
of employment for any reason, hereby irrevocably promises to:




(a)

Return all property of the IGI Companies in his possession or within his custody
and control wherever located immediately upon such termination..




(b)

Participate in an exit interview with a designated person or persons of Company
if requested by Company.




(c)

Subject to obligations under applicable laws and regulations, not publicly make
any statements or comments that disparage the reputation of any of the IGI
Companies or their senior officers or directors.




8.4.

Release. Notwithstanding any other provision of this Agreement, the payments and
benefits described in Section 8.1 are conditioned on Executive’s execution and
delivery to the Company, within 60 days following his cessation of employment,
of a general release of claims against the Company and its affiliates in such
form as the Company may reasonably require in a manner consistent with the
requirements of the Older Workers Benefit Protection Act (the “Release”). The
severance benefits described in Section 8.1 will begin to be paid or provided as
soon as the Release becomes irrevocable.





-9-










9.

REMEDIES




Executive acknowledges that the services to be rendered by him are of a special,
unique and extraordinary character and that it would be extremely difficult or
impracticable to replace such services, that the material provisions of this
Agreement are of crucial importance to the Company and that any damage caused by
the breach of Sections 6 or 7 of this Agreement would result in irreparable harm
to the business of the Company for which money damages alone would not be
adequate compensation. Accordingly, Executive agrees that if he violates
Sections 6 or 7 of this Agreement, the Company shall, in addition to any other
rights or remedies of the Company available at law, be entitled to equitable
relief in any court of competent jurisdiction, including, without limitation,
temporary injunction and permanent injunction.




10.

WITHHOLDING




Each payment to Executive under this Agreement shall be reduced by any amounts
required to be withheld by the Company from time to time under applicable laws
and regulations then in effect.




11.

EXECUTIVE’S REPRESENTATIONS AND WARRANTIES




11.1.

General. Executive represents and warrants to the Company that the execution of
this Agreement and the performance of his duties as contemplated hereunder do
not conflict with any other agreement, law, rule, regulation, or court order by
which he is bound.




11.2.

No Impairment. Executive represents and warrants that he is not subject to any
agreement or contract that would preclude or impair, in any way, his ability to
carry out his duties under this Agreement for the Company.




11.3.

No Confidential Information. Executive has not removed from any prior employer
any confidential information.




11.4.

No Restrictive Agreements. Executive represents and warrants that, Executive has
not heretofore entered into, has not been and is currently not subject to the
provisions of, any employment contract, sales and purchase agreement or other
agreement (whether oral or written) of any nature whatsoever with any other
organization, individual or business entity, which prevents or restricts
Executive from competing with, or soliciting the clients, customers, business or
employees (including, without limitation for the purposes of hiring such
employees) of, such other organization, individual or business entity or any
other entity for any period of time or within any geographical area, whether
heretofore expired or not (“Pre-existing Agreements”), other than such contracts
or agreements as Executive has heretofore disclosed to Company in writing.








-10-










12.

INTELLECTUAL PROPERTY AND OWNERSHIP OF BUSINESS




12.1.

Ownership of Records. Executive agrees that all papers, documents, records,
business accounts, generated by Executive during the conduct of such business or
given to Executive during and in the course of his employment with Company is
the exclusive property of the Company and shall remain with the Company upon
Executive’s termination.




12.2.

Intellectual Property. Executive further agrees to assign without further
consideration all intellectual property, including but not limited to
inventions, discoveries or any material produced by him during the course of
his. employment hereunder (including modifications or refinements of such
materials) to the Company in their entirety. Such assignment and transfer is a
complete and total assignment and transfer of any right Executive may have in
such intellectual property and includes any patent, copyright, trade or service
mark or the right to obtain any such patent, copyright, trade or service mark,
and any trade secret rights in such material. This provision does not entitle
Executive to any additional compensation, with such compensation, if any, being
entirely within the discretion of Company.




13.

ENTIRE AGREEMENT; NO AMENDMENT




No agreements or representations, oral or otherwise, express or implied, have
been made by either Party, with respect to Executive’s employment by any IGI
Company, that are not set forth expressly in this Employment Agreement. This
Agreement supersedes and cancels any other prior agreement relating to
Executive’s employment by any IGI Company, except that Executive shall remain
liable for any breaches of any provisions relating to restrictive covenants
(including non-solicitation, non-compete, non-hire) and confidentiality
contained in any such prior agreements. No amendment or modification of this
Agreement shall be valid or binding unless made in writing and signed by the
Party against whom enforcement thereof is sought.




14.

NOTICES




All notices, demands and requests of any kind which either Party may be required
or may desire to serve upon the other Party hereto in connection with this
Agreement shall be delivered only by courier or other means of personal service,
which provides written verification of receipt, or by registered or certified
mail return receipt requested (each, a “Notice”). Any such Notice delivered by
registered or certified mail shall be deposited in the United States mail with
postage thereon fully prepaid or if by courier then deposited with the courier.
All Notices shall be addressed to the Parties to be served as follows:




(a)

If to the Company, at the Company’s address set forth on the first page hereof.
Copy to:




Brian M. Katz

Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103-2799





-11-










(b)

If to Executive, at Executive’s address set forth on the first page hereof.




Either of the Parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other Party
given under this Section. All such notices, requests, demands, and other
communications shall be effective when received at the respective address set
forth above or as then in effect pursuant to any such change.




15.

WAIVERS




No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.




16.

GOVERNING LAW




THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.




17.

SEVERABILITY




The provisions of this Agreement are intended to be interpreted in a manner
which makes them valid, legal, and enforceable. in the event any provision of
this Agreement is found to be partially or wholly invalid, illegal or
unenforceable, such provision shall be modified or restricted to the extent and
in the manner necessary to render it valid, legal, and enforceable. it is
expressly understood and agreed between Executive and the Company that such
modification or restriction may be accomplished by mutual accord between the
Parties or, alternatively, by disposition of a court of law. If such provision
cannot under any circumstances be so modified or restricted, it shall be excised
from this Agreement without affecting the validity, legality or enforceability
of any of the remaining provisions.




18.

ASSIGNMENT




Executive may not assign any rights (other than the right to receive income
hereunder) under this Agreement without the prior written consent of the
Company. This Agreement may be assigned without the consent of Executive, and
the provisions of this Agreement shall be binding upon and shall inure to the
benefit of the assignee hereof.




19.

MISCELLANEOUS




For the avoidance of doubt, the provisions of sections 6, 7, and any other
ongoing duties of the parties hereto shall survive termination or expiration of
this Agreement.








-12-










20.

COUNTERPARTS




This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.




21.

HEADINGS




The headings of the several sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.




22.

CONSTRUCTION OF AGREEMENT




All Parties agree that this Agreement shall be construed in such a manner so as
not to favor one party or the other regardless of which party has drafted this
Agreement.




[Remainder of Page Intentionally Left Blank]





-13-










IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




 

IGI, LABORATORIES, INC.

 

 

 

By:

/s/ Hemanshu Pandya

 

 

Name: Hemanshu Pandya

 

 

Title: President and CEO

 

 

Date: 2/12/10

 

 

 

 

/s/ Charles E. Moore

 

EXECUTIVE
Date: 01/22/10








-14-


